      Case 4:19-cv-02948 Document 31 Filed on 05/06/20 in TXSD Page 1 of 2
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                       IN THE UNITED STATES DISTRICT COURT                            May 06, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                          David J. Bradley, Clerk
                                 HOUSTON DIVISION

MARY GOODEN,                                  §
                                              §
              Plaintiff,                      §
                                              §
VS.                                           §    CIVIL ACTION NO. H-19-2948
                                              §
L. KELLER MACKIE, et al.,                     §
                                              §
              Defendants,                     §

          ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       This court has reviewed the Memorandum and Recommendation of Judge Christina

Bryan signed on April 21, 2020 and made a de novo determination. FED. R. CIV. P. 72(b); 28

U.S.C. § 636(b)(1)(C); United States v. Wilson, 864 F.2d 1219 (5th Cir. 1989). Based on the

pleadings, the parties’ briefs, and the applicable law, the court adopts the Memorandum and

Recommendation as this court’s Memorandum and Order. This court finds and concludes that:

(1) the Mackie Defendants’ motion to strike was properly granted; (2) the Mackie Defendants’

motion to dismiss was properly denied as moot; (3) O’Brien, SPS, and U.S. Bank’s motion to

dismiss was properly granted; and (4) the complaint is properly dismissed without leave to

amend because further amendment would be futile. Judge Bryan’s recommendation to strike the

amended claims against the defendants who were improperly joined is consistent with and

supported by the applicable legal standards, the allegations in the complaint, and this court’s

prior order, (Docket Entry No. 25). Judge Bryan’s recommendation to dismiss the amended

fraud claim against SPS, U.S. Bank, and O’Brien, is also consistent with and supported by the

applicable legal standards and the allegations in the complaint. Mackie’s amended fraud claim

fails to meet Rule 9(b)’s heightened pleading standard. FED. R. CIV. P. 9(b). Mackie has proven
     Case 4:19-cv-02948 Document 31 Filed on 05/06/20 in TXSD Page 2 of 2



unable to amend to cure the pleading deficiencies, making it appropriate to dismiss her claims

with prejudice and without leave to amend. SPS, U.S. Bank, and O’Brien’s motion to dismiss,

(Docket Entry No. 27), is granted. The Mackie Defendants’ motion to strike, (Docket Entry No.

26), is granted. The Mackie Defendants’ motion to dismiss, (Docket Entry No. 26), is denied as

moot. Final judgment dismissing this case with prejudice is entered by separate order.

              SIGNED on May 6, 2020, at Houston, Texas.


                                            _______________________________________
                                                         Lee H. Rosenthal
                                                  Chief United States District Judge
